DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

MICHELLE A. MASCARI, NICOLE HANLON and BARDOT SALON AND
                        SPA, LLC,
                        Appellants,

                                    v.

LIFE TIME FITNESS, INC., LTF CLUB MANAGEMENT COMPANY, LLC,
LTF CLUB OPERATIONS COMPANY, INC. d/b/a LIFE TIME FITNESS,
  HERMAN S. GARCIA, CHELSEA S. GLUCKSMAN-GAGE, NATASHA
KHANZADA, PAUL G. KROFT, MAXWELL S. NEEDELS and JESSIE M.
                           THOMAS,
                           Appellees.

                              No. 4D15-3361

                              [June 29, 2016]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Gregory M. Keyser, Judge; L.T. Case No.
2012CA023451XXXXMB.

  Ronald P. Gossett of Gossett & Gossett, P.A., Hollywood, for appellants.

   Mendy Halberstam of Jackson Lewis P.C., Miami, and V. John Ella of
Jackson Lewis P.C., Minneapolis, pro hac vice, for appellees.

PER CURIAM.

  Affirmed. See Bauer v. Dilib, 16 So. 3d 318 (Fla. 4th DCA 2009).

WARNER, TAYLOR and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.